In The
                               Court of Appeals
                      Ninth District of Texas at Beaumont
                             ____________________
                              NO.  09-17-00485-CV
                             ____________________
                                       
                                       
                                       
                           IN RE CHRISTOPHER P. LIMA
                                       
                                       
_______________________________________________________     ______________
                                       
                              Original Proceeding
                  258th District Court of Polk County, Texas
                            Trial Cause No. CIV30380
________________________________________________________     _____________
                                       
                                   ORDER   
                                       
	Christopher P. Lima filed a petition requesting issuance of a writ of habeas corpus and a writ of mandamus. The relator is the defendant in Cause No. CIV30380, Amanda Rushing Price v. Christopher P. Lima. Relator seeks a writ compelling the Honorable Ernest McClendon, Judge of the 258th District Court of Polk County, Texas, to vacate a temporary injunction order and an order of contempt. We note our jurisdiction over this matter and the parties. See Tex. Gov't Code Ann. § 22.221 (West Supp. 2017).  
	Relator requests a stay of trial court proceedings as temporary relief. See Tex. R. App. P. 52.10(a). The Court finds partial temporary relief is necessary to prevent undue prejudice. It is ORDERED that enforcement of the trial court's order of December 11, 2017, in Cause No. CIV30380 is STAYED until our Opinion issues or until further order of this Court. See Tex. R. App. P. 52.10(b). The trial court's order setting a hearing on Lima's Motion for New Trial and Motion to Abate Penalties and Sentence is NOT STAYED by this Order, and this Order shall not be read to prevent the trial court from conducting a hearing or from issuing any order concerning such motions.
No bond is required of the relator as a condition to any relief herein granted.
	The response of the real party in interest, Amanda Rushing Price, is due January 2, 2018.
	MOTION FOR TEMPORARY RELIEF GRANTED IN PART.
ORDER ENTERED December 21, 2017.
					
													
								       	        PER CURIAM
									     

								

Before Kreger, Horton, and Johnson, JJ.